Citation Nr: 0030393	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  97-17 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
WV.  The March 1997 decision held that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for a back disorder.  In a July 1998 
decision the Board determined that new and material evidence 
had been submitted and remanded the veteran's claim to the RO 
for de novo review.


REMAND

The record contains conflicting opinions as to whether the 
veteran has a current back disorder due to service.  A 
November 1998 VA examination report does not relate any of 
the veteran's back disorders to service.  However, the 
veteran claims that the November 1998 VA examination was 
flawed.  The VA examiner found the veteran's back problems to 
include Reiter's syndrome.  The veteran has denied having one 
of the symptoms upon which the VA examiner's diagnosis was 
based.  The record also contains a November 1999 statement 
from Stephen C. Thompson, D.O., in which Dr. Thompson 
provided reasoning as to why he believed that the veteran did 
not have Reiter's syndrome.  Since there is some indication 
that the November 1998 VA examination may have been 
inadequate, the Board is of the opinion that a new VA 
examination of the veteran's back is necessary.

The claims file contains letters from Dr. Thompson and from 
D. F. Bensenhaver, M.D., relating the veteran's back problems 
to service.  However, the statements from these doctors are 
vague as to which particular back disorder the veteran 
experiences as a result of service, and as to their basis for 
believing that any current back disorder is related to the 
veteran's active service.

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:

1.  The RO should write to the veteran 
and ask whether he has any more evidence 
that he wishes to submit in support of 
his claim for service connection for a 
back disorder.   

2.  The RO should contact Dr. Thompson 
and Dr. Bensenhaver and ask that they 
specify which particular back disorder 
the veteran currently has as a result of 
service.  These physicians should also 
provide their reasons for their belief 
that any current back disorder is related 
to the veteran's period of active 
service, as well as all clinical reports 
of treatment of the veteran, not already 
of record.

3.  The RO should then schedule the 
veteran for an examination by two VA 
orthopedic physicians.  The veteran's 
claims files must be made available to 
the examiners and reviewed prior to each 
examination of the veteran.  The 
examiners are requested to specifically 
note on the examination reports whether 
the veteran's claims files were reviewed.  
The VA orthopedic examiners should give a 
description of each of the veteran's back 
disabilities.  The examiners should 
comment on the etiology of each back 
disorder found.  In particular, the 
examiners should note whether any current 
back disorder can be related to the back 
complaints noted in the veteran's service 
medical records.  The examiners should 
also comment on the 

medical findings related to the veteran's 
back already of record, both private and 
VA.  The rationale for all opinions 
expressed should be explained.   

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examinations comply fully with the 
above instructions, and if they are not, 
the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

5.  Thereafter, the RO should undertake 
any other indicated development, to 
include whether an independent medical 
examination is warranted, and 
readjudicate the claim for service 
connection for a back disorder.  

6.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given the appropriate opportunity to 
respond thereto.  


Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.


The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (1999).



- 5 -


